Citation Nr: 1436332	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-12 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for thoracic/lumbar levoscoliosis with spondylosis and degenerative disc space narrowing.  

2.  Entitlement to service connection for right knee condition.  

3.  Entitlement to service connection for dental condition/loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from June 1962 to June 1966.  

These matters come before the Board of Veterans Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, granted service connection for thoracic/lumbar levoscoliosis with spondylosis and degenerative disc space narrowing, evaluating it as 20 percent disabling, and denied the Veteran's claims for service connection for right knee condition, dental condition and bilateral hearing loss.  In his July 2010 notice of disagreement (NOD), the Veteran sought a disability rating greater than 20 percent for the service-connected low back disability, and appealed the denial of service connection for right knee condition, dental condition/loss, and bilateral hearing loss.  

Before the matter was transferred to the Board, by a September 2013 rating action, the RO granted service connection for bilateral hearing loss, and evaluated it as 20 percent disabling, effective November 25, 2009.  The Board finds that the grant of service connection for this disability constitutes a full award of the benefit sought on appeal with respect to the tinnitus issue.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  

The issues of entitlement to service connection for the right knee condition, and dental condition/loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have incapacitating episodes of thoracolumbar intervertebral disc syndrome having a total duration of at least four weeks; forward flexion of the thoracolumbar spine at 30 degrees or less; ankylosis of the thoracolumbar spine or any associated neurological pathology.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for thoracic/lumbar levoscoliosis with spondylosis and degenerative disc space narrowing are not met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5235-5243 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)  

The Board finds that all notification and development action needed to render a decision on the claim on appeal has been accomplished. 

Through a December 2009 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his underlying service connection claim.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the December 2009 letter.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim that is the subject of this decision, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the December 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Thus, the Board finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  In addition, the Veteran was given the opportunity to respond following the December 2009 notice letter.  

In any event, as is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2010); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Nothing about the evidence or any response to the RO's notification suggests that the rating issue must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's rating claim.  Indeed, at no time has the Veteran referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claim.  In addition, the Veteran was offered the opportunity to attend a hearing before a Veterans Law Judge (VLJ), and although he initially indicated that he wished to have a Board hearing in his March 2011 substantive appeal, he subsequently withdrew this request.  

Moreover, in addition to obtaining all relevant records, the Veteran was also afforded a VA examination for his back disability in March 2010.  The Board acknowledges that additional VA treatment records were associated with the claims file subsequent to the March 2010 VA examination.  However, there is no objective evidence in the more recent VA treatment records indicating that there has been a material change in the severity of his service-connected disorder since the Veteran was last examined.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95.  As noted below, the Board finds that the VA examination obtained in this case is more than adequate, as it was predicated on a review of the Veteran's medical records, an interview with the Veteran, and a discussion of his medical history and because the examination fully addresses the rating criteria that is relevant to rating the disability in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the increased rating issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.


II.  Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's claim, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2013).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation and Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  

On September 26, 2003, revisions to the VA rating schedule established a General Rating Formula for Diseases and Injuries of the Spine and a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  Diagnostic Code 5237 indicates that lumbosacral strain should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Note 6 further provides that the thoracolumbar and cervical spine segments should be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  The thoracolumbar segment of the spine includes the thoracic and lumbosacral spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability evaluation is contemplated when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent disability evaluation is contemplated when there is unfavorable ankylosis of the entire spine.

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).  

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71(a), General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, and a 60 percent rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

In the July 2010 rating decision, the RO granted service connection and assigned an initial 20 percent rating for the Veteran's thoracic/lumbar levoscoliosis with spondylosis and degenerative disc space narrowing, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Veteran contends that his service-connected low back disability is more disabling than reflected by the assigned 20 percent rating.  For the reasons that follow, the Board concludes that an increased disability rating is not warranted.  

Historically, the Veteran's service treatment records reflect that he presented at the military clinic in October 1964 with complaints of ongoing low back pain.  He underwent a lumbar spine x-ray at this time, the findings of which revealed "a very slight levoscoliosis" as well as "minimal anterior wedging of the inferior margin of L-1," findings suggestive of a compression injury and partial herniation of the nucleus pulposis.  Subsequent service treatment records show that the Veteran was involved in a motor vehicle accident (MVA) in October 1965, at which time he was taken to the hospital and treated for head injuries and memory loss.  He also underwent a spinal puncture during this time which appears to have helped alleviate his condition and restore his memory.  

The Veteran was afforded a VA examination in connection to his claim in March 2010, at which time, he provided his medical history and attributed his symptoms to his MVA in service.  The Veteran reported to experience a moderate level of pain in his lower back that occurs on a regular basis and which travels down his right leg and foot.  The Veteran also described symptoms of stiffness, decreased motion and numbness associated with his spinal condition, but denied any symptoms of fatigue, spasms and paresthesia due to this disorder.  According to the Veteran, the pain is exacerbated by physical activity and relieved through rest.  The Veteran also reported to have functional impairment as a result of his flare-ups, noting that he cannot run or pick up heavy objects and has difficulty bending down easily during his flare-ups.  The Veteran further reported to experience functional limitations when standing and walking, adding that he cannot stand for long periods of time, and on average, he can only walk 1.5 miles as a result of his back condition.  The Veteran also described symptoms of weakness in his leg and foot due to his spinal disorder, but denied any bowel problems in relation to his spine condition.  The Veteran denied ever being hospitalized or undergoing surgery for his back condition, and noted that his condition had not resulted in any incapacitation in the past twelve months.  

On physical examination, the Veteran walked with a normal gait and was shown to have flexion to 58 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  According to the examiner, the objective findings were absent any evidence of muscle spasms, guarding, tenderness or radiating pain on movement and the examination was clear for any signs of weakness.  The examiner further noted that the straight leg raising tests produced normal results, the Lasegue's sign was negative for abnormalities, and there were no indications or signs of atrophy present in the limbs.  The Veteran also underwent an x-ray of the thoracic and lumbar spine, the impression of which showed mild lower thoracic levoscoliosis, minimal to moderate diffuse lumbar spondylosis, mild lower lumbar levoscoliosis, and minimal to moderate diffuse lumbar spondylosis in association with multilevel degenerative disc space narrowing.  Based on his evaluation of the Veteran, the VA examiner diagnosed the Veteran with thoracic and lumbar levoscoliosis, thoracic and lumbar spondylosis and lumbar degenerative disc space narrowing.  

Subsequent VA treatment records dated from March 2010 to May 2013 reflect that the Veteran continued to present at the VAMC on a regular basis with complaints of chronic back pain.  

In considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine, the Board concludes that the Veteran is not entitled to an increased evaluation in excess of 20 percent for his service-connected back disability.  The evidence of record does not indicate that the Veteran had forward flexion of the thoracolumbar spine at 30 degrees or less, and it also does not show that he had favorable ankylosis of the entire thoracolumbar spine.  As previously discussed above, the Veteran was shown to have flexion to worse than 58 degrees with pain.  Although VA treatment records generated at the North Texas VA Healthcare System at the VA medical center (VAMC) in Dallas, Texas, and dated from 2010 to 2013, reflect that the Veteran continued receiving treatment for his back pain, these records are absent any indication that the Veteran's range of motion during flexion was limited or reduced to 30 degrees.  

In addition, the VA examination report and VA treatment records were clear for any evidence of ankylosis of the lumbar spine.  The Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  
The evidence of record reflects that the Veteran is able to perform the range of motion exercises, and while his movement may be somewhat limited during these exercises, there is no indication that his spine is fixated in the neutral position or fixed in flexion and extension.  Indeed, at the October 2011 VA physical therapy consultation, the treatment provider noted that while the Veteran had increased pain during lumbar flexion and rotation, his body mechanics were fair while sitting, standing and walking.  

The Board does not doubt that the Veteran has pain; however, in light of the ranges of motion documented at the examinations, the Board cannot find that his service-connected back disability equates to limitation of flexion of 30 degrees or less or favorable ankylosis of his entire thoracolumbar spine.  As such, the Board finds that the Veteran has not met the criteria for an evaluation in excess of 20 percent under the revised rating criteria.  

The Board has also considered whether the Veteran would be entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, the medical evidence of record does not show that the Veteran has had incapacitating episodes with a total duration of at least four weeks during the past 12 months.  There are no treatment records documenting the Veteran as having been prescribed bed rest by his physician due to his back disability.  In fact, at the March 2010 VA examination, the Veteran reported that his thoracolumbar spine condition had not resulted in any incapacitating episodes during the past twelve months requiring bed rest or treatment by a physician.  The examiner further noted no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  Thus, a higher rating is not warranted under the criteria for intervertebral disc syndrome.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected thoracolumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  The Board further observes that the Veteran has reported to experience a number of functional limitations, to include difficulty standing and walking for long periods of time, as a result of his back disability.  However, the March 2010 VA examiner did not observe evidence of additional limitation of motion or functional loss due to pain, fatigue, weakness, lack of endurance, or incoordination following repetitive movement.  Indeed, the examiner noted no signs of muscle spasms, tenderness, guarding of movement or weakness when evaluating the Veteran's lumbar spine disability.  As such, the Board finds that the effect of the pain in the Veteran's thoracolumbar spine is contemplated in the currently assigned 20 percent disability evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board concludes that an evaluation in excess of 20 percent for the Veteran's low back disability is not warranted.  

The Board recognizes the Veteran's statements attesting to his chronic back pain and discomfort.  Statements made by the Veteran at the March 2010 VA examination reflect that he has limitations and functional impairment when walking, standing and running and when trying to conduct certain day-to-day activities as a result of his back disability.  Lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, including the VA treatment records and the March 2010 VA examination, includes the information necessary to rate the Veteran's disability in accordance with the rating criteria.  In addition, the VA examiner took into consideration the Veteran's reported symptomatology when conducting the VA examination.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's disability does not warrant an initial disability rating in excess of 20 percent.  

Based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's service-connected thoracic/lumbar levoscoliosis with spondylosis and degenerative disc space narrowing warrants a rating in excess of 20 percent at any time during the appeal period.  Thus, this claim must be denied.  

With respect to any neurological complications, the Board notes that the objective medical evidence does not reflect that the Veteran suffers from a separate neurological disability in his lower extremities as a result of his back disability.  Indeed, findings from the March 2010 neurological examination reflect that the straight leg raising test produced negative results bilaterally, and the Veteran's motor strength in the upper and lower extremities was 5/5 bilaterally.  In addition, the Veteran's sensation to various stimuli was characterized as normal and his knee and ankle reflexes were 2+ and symmetric throughout.  The VA examiner specifically noted that examination of the lumbar spine revealed no sensory deficits from L1-L5, and the evaluation of the sacral spine revealed no sensory deficits at S1.  The examiner further noted no lumbosacral motor weakness and commented that the lower extremities were absent any signs of pathologic reflexes.  The Veteran underwent another series of neurological tests at a pain management consultation visit in June 2011, the findings of which showed the Veteran's motor strength and sensory findings to be within normal limits and bilaterally symmetric in the lower extremities.  Although results from the straight leg raising and Patrick tests produced positive results  at the October 2011 VA treatment visit, the more recent VA treatment records dated in October 2012 and May 2013 demonstrate that the straight leg raising rests were shown to be positive on examination.  Additionally, the Veteran has not reported to have any bowel or bladder symptomatology associated with his low back disability, and the medical evidence of record does not reflect any such pathology.  Thus, a separate compensable rating for such symptoms is not warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013) (which stipulates that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code).  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis; this is also the case when considering this disability along with the Veteran's service-connected  tinnitus, rated at 10 percent.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the Board finds that the rating criteria used to evaluate his thoracic/lumbar levoscoliosis with spondylosis and degenerative disc space narrowing reasonably describes the Veteran's disability level (and also when combined with his tinnitus) and symptomatology and he has not argued to the contrary.  There is no indication that the Veteran's disability picture is so exceptional or unusual to render the schedular criteria inadequate.  Consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial disability rating in excess of 20 percent for thoracic/lumbar levoscoliosis with spondylosis and degenerative disc space narrowing is denied


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Right Knee Condition

The Veteran contends that his current right knee disability was incurred in service.  Specifically, he claims to have experienced pain and discomfort in his right knee since he was involved in a motor vehicle accident in service, and he further relates his current right knee condition to this in-service accident.  

VA treatment records dated from 2003 to 2012 reflect that the Veteran has presented at the VAMC on a regular basis with complaints of chronic knee pain.  During an August 2003 VA treatment visit, the Veteran reported to experience knee pain that was worse in the right knee.  According to the Veteran, he had visited with a chiropractor several years prior who informed him that his knees had simply worn out.  At the March 2006 VA treatment visit, the Veteran complained of ongoing pain in his right knee which increases with activity.  The records also reflect that the Veteran has been assessed with having degenerative joint disease (DJD) of the knees throughout the years.  See VA treatment records dated in September 2009, March 2010, April 2012, October 2012.  

The Veteran has not been afforded a VA examination in connection with his claim for a right knee condition..  VA has a duty to obtain an adequate medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; and indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, if VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate.  See Barr v. Nicholson, 21 Vet. 303, 311 (2007).  

The types of evidence that indicates that a current disability may be associated with military service includes, but is not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  

Given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report that he was injured in service and has suffered pain in his right knee since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  

Under the circumstances presented in this case, the Board finds that a VA medical examination and opinion is required.  The service treatment records reflect that the Veteran was involved in a MVA in service, and document treatment provided for various injuries sustained as a result of this MVA.  In addition, the Board has determined that the statements of the Veteran to the effect that he has experienced pain and discomfort in his right knee since this incident to be competent and credible.  Therefore, a medical examination is necessary to determine whether the Veteran has a right knee disability that is related to his military service, to include his in-service MVA.  

Dental Condition/Loss

The Veteran contends that his current dental condition, namely the loss of his teeth, was incurred in service.  Specifically, he claims that a number of his teeth were extracted and/or removed during his period of service.  

The Board notes that VA compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  The types of dental conditions covered are: loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a).  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  The rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the Veteran was interned as a prisoner of war.  See 38 C.F.R. § 3.381(b).  

In determining service connection for treatment purposes, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  38 C.F.R. § 3.381(c).  

Teeth noted as normal at entry will be service-connected for treatment purposes if they were filled or extracted after 180 days or more of active service.  38 C.F.R. § 3.381(d)(1).  Similarly, teeth extracted due to chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381(f).  Third molars (wisdom teeth) will not be considered service-connected for treatment purposes, unless disease or pathology developed after 180 days or more of active service, or was due to combat or in-service trauma.  38 C.F.R. § 3.381(e).  

Service-connected compensation is also available for dental conditions of chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, temporomandibular articulation and limited jaw motion, loss of the ramus, loss of the condyloid process, loss of the hard palate, loss of the maxilla, and malunion or nonunion of the maxilla.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  

Review of the service treatment records indicate that the Veteran's dental condition was acceptable during his May 1962 enlistment examination, and there were no subjective or objective abnormalities noted of the mouth and teeth.  Although the dental records associated with the Veteran's period of service reflect that he received ongoing dental care from July 1962 to February 1966, based on the medical notations written beneath the Diagnosis-Treatment category, the Board finds it somewhat difficult to determine what type of treatment the Veteran received for his teeth.  However, based on a reading of these records, it does appear as though teeth numbers 1, 3, 5, 7, 12, 13, and 14 were surgically removed, and teeth numbers 1, 2, 4, 6, 8, 10, 11, 15, and 16 were extracted in June 1963.  It also appears as though tooth number 17 was surgically removed, and teeth numbers 21, 23, 24, 25, and 26 were extracted in September 1963.  At the May 1966 separation examination, it was noted that teeth numbers 1 through 17, as well as teeth numbers 19, 21, 23, 24, 25, 26 and 30 were missing.  It was further noted that tooth number 20 was restorable.  Unfortunately, the evidence is unclear as to whether the Veteran's tooth loss was due to loss of substance of the body of the maxilla or mandible, or as a result of service trauma or disease such as osteomyelitis. 

The post-service treatment records reflect that the Veteran was at the VA dental clinic in April 2013 at which time he reported that it had been forty years since he was lasted treated by dentist.  Upon reviewing the radiographic findings, the VA treatment provider noted signs of alveolar bone loss, and further noted "[c]omplete maxillary edentulism" and that the "[r]emaining dentition presents with rampant decay and end-stage periodontal [disease]."  Upon conducting a dental evaluation of the Veteran, it was noted that teeth numbers one through seventeen, nineteen to twenty-one, twenty-three to twenty-six, and thirty were missing.  It was further noted that teeth numbers "22(F), 27 (DL), 27(M), 28(L), 29, 31, 32(ML)" were carious, and that there had been a defective restoration at tooth number 18.  Upon conducting an intraoral soft tissue examination, the treatment provider noted no signs of edema, purulence, lymphadenopathy, as well as generalized marginal gingival erythema consistent with plaque.  The intraoral hard tissue evaluation based on clinical and radiographic findings showed that the remaining dentition for teeth numbers 18, 22, 27, 28, 29, 31, and 32 "presented with rampant caries, extent of cervical lesions consistent with non-restorability and end-stage periodontal involvement."  It was further noted that teeth numbers 29 and 31 had carious root tips, and teeth numbers 18, 29, and 31 presented with periapical lucency (PARL).  It was ultimately determined that the Veteran should return to the clinic to have teeth numbers 18, 22, 27, 28, 29, 31 and 32 extracted.  

The evidence reflects that the Veteran was seen at the dental clinic once again in May 2013, at which time he underwent an alveoplasty of the left lower and lower right jaw, as well as the planned extraction of teeth numbers 18, 22, 27, 28, 29, 31 and 32.  Subsequent VA treatment records dated in July and August 2013 reflect that the Veteran presented at the dental clinic in order to be fitted for complete dentures.  

Although the more recent VA treatment records reflect that the Veteran is currently experiencing, and receiving treatment for, dental problems, the record still remains unclear as to whether a dental condition for which disability compensation may be provided has been diagnosed - specifically, loss of teeth due to loss of substance of the body of maxilla or mandible due to trauma or disease such as osteomyelitis.  Moreover, the service treatment records reflect that the Veteran received ongoing dental treatment, and underwent numerous tooth extractions after 180 days of active service.  As such, a VA dental examination is necessary to identify any current dental disorder, to include any missing teeth or any abnormality of the roof of the mouth.  The examiner should offer an opinion as to whether any such disorder was incurred or aggravated during the Veteran's active service.  In particular, the examiner should indicate whether any missing tooth is due to loss of substance of the body of the maxilla or mandible or the result of bone loss due to trauma or disease such as osteomyelitis.  

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records related to the right knee and the Veteran's dental condition should be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992)(VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed disabilities.  This shall specifically include updated treatment records from VA dated from August 2013 to the present time.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2. Then, once any records have been obtained, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any right knee disability present.  The claims folder and all records on Virtual VA must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take into consideration the October 1965 clinical records which indicate that the Veteran was involved in a MVA in service, and document treatment he received for injuries sustained as a result of this accident.  Consideration should be given to the Veteran's history and particularly to any statements regarding recurrence of symptoms since service.  

Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a diagnosis of a right knee disability.  For any right knee disability diagnosed on examination, or during the pendency of the claim which has resolved at the time of the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in service or is/are otherwise related to the Veteran's military service, to include his in-service MVA.  In answering these questions, the examiner should address any assertions of ongoing pain and discomfort in the right knee since service.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

If the examiner finds that the Veteran's right knee disorder is not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

3. Then, the Veteran should be scheduled for a VA dental examination with a VA dentist or oral surgeon to determine the nature and etiology of any dental condition that may be present.  The claims file, all medical records on Virtual VA, and a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  Any and all studies, tests, and evaluations, to include diagnostic testing, deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  [The examiner should specifically take into consideration dental records associated with the Veteran's period of service which document the number of tooth extractions he underwent in service, as well as the May 1966 separation examination which reflects the number of missing teeth upon discharge.]  The examiner is asked to:

a. Identify any current dental condition, to include any missing teeth (listed by tooth number).  State whether there is chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible; loss of the mandible, nonunion or malunion of the mandible; temporomandibular articulation or limited jaw motion; loss of the ramus; loss of the condyloid process; loss of the hard palate; loss of the maxilla, or malunion or nonunion of the maxilla.  See 38 C.F.R. § 4.150.)  

b. For any diagnosed dental disorder, opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service.  In particular:

i. For any missing tooth, it is at least as likely as not, i.e., a 50 percent probability or greater, that such was the result of an in-service disease such as osteomyelitis?  

ii. Additionally, is it at least as likely as not, i.e., a 50 percent probability or greater, that the loss of any given tooth was the result of loss of substance of the body of the maxilla or mandible due to a disease such as osteomyelitis?

iii. Alternatively, is the loss of any given tooth due to periodontal disease?

iv. For any missing tooth, state whether the loss of that tooth (or lost masticatory surface) can be replaced by suitable prosthesis, such as dentures.  

If the examiner finds that the Veteran's dental disorder(s) is(are) not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

4.  The AOJ should ensure compliance with the remand instructions.  After the above development has been completed, review all the evidence of record and readjudicate the Veteran's claims of entitlement to a right knee condition and dental condition/loss.  If any issue on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


